NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   CLINTON JAMES DENNIS, Petitioner.

                         No. 1 CA-CR 13-0139 PRPC
                             FILED 06-12-2014


    Petition for Review from the Superior Court in Maricopa County
                   Nos. CR2001-006104, CR2001-005754
                The Honorable Arthur T. Anderson, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Clinton J. Dennis, Florence
Petitioner



                       MEMORANDUM DECISION

Judges Michael J. Brown, Jon W. Thompson, and Diane M. Johnsen
delivered the decision of the Court.
                             STATE v. DENNIS
                            Decision of the Court

PER CURIAM:

¶1             Petitioner Clinton J. Dennis petitions this court for review
from the dismissal of his petition for post-conviction relief. Presiding
Judge Michael J. Brown and Judges Jon W. Thompson and Diane M.
Johnsen have considered the petition for review and, for the reasons
stated, grant review and deny relief.

¶2             This matter involves two consolidated cases. In the first
case, a jury convicted Dennis of eighteen felony sexual offenses committed
against three different victims. The trial court sentenced him to an
aggregate term of approximately two hundred years' imprisonment. In
the second case, a jury convicted Dennis of possession of a dangerous
drug and possession of drug paraphernalia. The trial court sentenced him
to an aggregate term of 2.5 years' imprisonment. We affirmed Dennis's
convictions and sentences in a consolidated direct appeal. State v. Dennis,
1 CA-CR 02-0209; 1 CA-CR 02-0239 (Consolidated) (Ariz. App. Jun. 26,
2003). Dennis now seeks review of the summary dismissal of his second
petition for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3            Dennis argues the recent Supreme Court decisions of
Missouri v. Frye, ___ U.S. ___, 132 S. Ct. 1399 (2012), and Lafler v. Cooper,
___ U.S. ___, 132 S. Ct. 1376 (2012), constitute significant changes in the
law that permit him to raise an untimely claim of ineffective assistance of
counsel during the plea bargain process. In both cases, the Supreme Court
held a defendant has a right to effective assistance of counsel during the
plea bargain process. Frye, ___ U.S. at ___, 132 S. Ct. at 1407-08; Lafler, ___
U.S. at ___, 132 S. Ct. at 1384. In Frye, the court further held the right to
effective assistance includes the right to have counsel communicate all
formal, favorable plea offers to the defendant. Frye, ___ U.S. at ___, 132 S.
Ct. at 1408. Dennis argues that until these recent cases, Arizona did not
recognize the right to effective assistance of counsel during the plea
bargain process.

¶4             We deny relief. Frye and Lafler are not significant changes in
the law as applied in Arizona. At the time Dennis claims he and his
counsel were involved in plea negotiations, Arizona already recognized
the right to effective assistance of counsel during the plea bargain process
and that counsel must adequately communicate all plea offers to the
defendant. State v. Donald, 198 Ariz. 406, 413, ¶¶ 14-17, 10 P.3d 1193, 1200
(App. 2000). Dennis could have raised this claim in his first petition for
post-conviction relief in 2004. Any claim a defendant could have raised


                                      2
                            STATE v. DENNIS
                           Decision of the Court

in an earlier post-conviction relief proceeding is precluded. Ariz. R. Crim.
P. 32.2(a).

¶5           We grant review and deny relief.




                                 :gsh




                                     3